                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


BRANDON C. MARTIN,                            )
                                              )
       Petitioner,                            )
                                              )
v.                                            )       Case No. CIV-19-686-SLP
                                              )
FNU GREILICK,                                 )
                                              )
       Respondent.                            )

                                             ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Gary M. Purcell entered on July 30, 2019 [Doc. No. 5]. No objection to the Report and

Recommendation has been filed nor has an extension of time in which to object been sought

or granted.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED in its entirety and this matter is DISMISSED1.

       IT IS SO ORDERED this 4th day of September, 2019.




1
  Rule 11(a) of the Rules Governing Section 2254 Cases requires a district court to issue or deny
a certificate of appealability (“COA”) when it enters a final order adverse to a petitioner. However,
“a federal prisoner . . . does not need a COA to appeal a final judgment in a § 2241 case.” Eldridge
v. Berkebile, 791 F.3d 1239, 1241 (10th Cir. 2015). Thus, the Court need not consider a COA in
this case.
